         Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 1 of 22




                                          CHOUNG WOOHN AHN

                         REPLY TO SHORT-FORM BAIL APPLICATION

11. Medical Condition(s) That Put Detainee At Risk: Earlier this morning, Defendants
admitted Mr. Ahn to Memorial Hospital in Bakersfield after he suffered severe chest pain.
Doctors have not informed Mr. Ahn of the cause, but they have indicated that he will remain in
the hospital at least until tomorrow, and that they are running tests on his heart.1 Defendant ICE,
through a deportation officer, informed Mr. Ahn’s immigration counsel that ICE will not be able
to provide counsel with further medical information.

In their opposition, Defendants err in claiming that ICE’s records show that Mr. Ahn’s diabetes
is well controlled. Medical records obtained from Mesa Verde show that Mr. Ahn’s blood sugar
tested outside of the normal range on at least five occasions over a nine-day period.2

Defendants further exaggerate the importance of Judge Donato finding that evidence of Mr.
Ahn’s medical vulnerability was lacking. ECF 151-2. Unlike the Court here, Judge Donato did
not have before him any of Mr. Ahn’s medical records, because counsel had not yet been able to
obtain them. Instead, Judge Donato found that the sole evidence of Mr. Ahn’s medical
conditions, a declaration from Mr. Ahn’s counsel, was “thin on the facts and unduly vague.”
Ahn, et al. v. Barr, No. 20-2604 JD, ECF 22 at 4 (N. D. Cal. May 4, 2020). Judge Donato did not
find, as Defendants attempt to suggest, that if the factual allegations were true, they would be
insufficient to demonstrate medical vulnerability.

13. Felony or Misdemeanor Convictions, Including Date and Offense: Defendants assert that
in denying Mr. Ahn’s motion for a temporary restraining order, Judge Donato found, inter alia,
that he was convicted of a “serious offense[].” ECF 151-2. While that is true, unlike the Court
here, Judge Donato found that the record before him had not established that the conditions at
Mesa Verde unduly exposed Mr. Ahn to infection. In light of that finding, along with other
factors including the public interest factors of danger and flight risk, Judge Donato found that the
TRO should be denied. Ahn v. Barr, No. 20-2604 JD, ECF 22 at 5-6. Moreover, Judge Donato
erroneously wrote that Mr. Ahn was convicted of second degree murder. Id. at 6. Instead, Mr.
Ahn was convicted of attempted second degree murder. And although Mr. Ahn was sentenced to
10 years, he was released after serving just 8 years and 6 months.




1
  Neither ICE nor staff at Mesa Verde Detention Facility initially informed Mr. Ahn’s counsel or family that he was
hospitalized. After Mr. Ahn’s counsel learned of the incident through Mr. Ahn’s dormmate and inquired, an
unnamed officer initially stated Mr. Ahn was still at Mesa Verde. It was only after several more inquiries from Mr.
Ahn’s counsel that a deportation officer informed her that he was hospitalized, and facilitated a non-confidential call
with Mr. Ahn. The information in this reply is based on a 20-minute conversation that Mr. Ahn’s counsel had with
Mr. Ahn, through a telephonic Korean interpreter.
2
  The medical records document readings conducted from February 26, 2020 – March 6, 2020. Either staff did not
document readings on other dates, or they did not provide those records to Mr. Ahn’s counsel.

                                            1
                           REPLY TO SHORT-FORM BAIL APPLICATION
        Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 2 of 22




All information in this application is accurate based on information and belief. This application
was prepared using information probed by Mr. Ahn’s immigration counsel. Class counsel
reviewed the relevant medical records and communicated about the facts of this reply with Mr.
Ahn’s immigration attorney.

                                                     Respectfully submitted,

                                                          /s/ Sean Riordan__________
                                                          Sean Riordan




                                        2
                       REPLY TO SHORT-FORM BAIL APPLICATION
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 3 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 4 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 5 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 6 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 7 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 8 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 9 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 10 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 11 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 12 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 13 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 14 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 15 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 16 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 17 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 18 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 19 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 20 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 21 of 22
Case 3:20-cv-02731-VC Document 155-2 Filed 05/12/20 Page 22 of 22
